United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-24185 CHINA AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 15 Exchange Place, Suite 500, Jersey City, NJ 08302 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 20, 2009 Common Stock: 91,669,562 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, June 30, 2009 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 6,417,281 $ 1,271,922 Accounts receivable 1,296,787 1,064,381 Inventory 872,483 712,521 Deposits with suppliers 289,339 261,780 Deferred tax assets 4,140,298 3,331,045 Prepaid exenses and sundry current assets 408,121 302,449 TOTAL CURRENT ASSETS 13,424,309 6,944,098 LONG - TERM ASSETS Property and equipment, net of accummulated depreciation 24,578,597 29,324,362 Other intengible assets 1,521,608 1,549,497 Goodwill 18,943,519 18,926,527 TOTAL LONG-TERM ASSETS 45,043,724 49,800,386 TOTAL ASSETS $ 58,468,033 $ 56,744,484 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-Term borrowings $ 292,500 $ 292,193 Accounts payable 2,814,029 2,816,711 Deposit payable - 3,871,552 Current portion of long term debt - other 46,800 144,635 Current portion of long term debt - stockholders 111,202 4,494,629 Loan payable - Bank 6,100,846 6,094,428 Accrued expenses and taxes payable and other sundry current liabilities 2,632,868 2,403,185 TOTAL CURRENT LIABILITIES 11,998,245 20,117,333 LONG-TERM DEBT STOCKHOLDERS 4,108,523 4,104,201 OTHER 3,382,520 3,491,113 CONVERTIBLE DEBENTURES 1,068,513 1,023,733 WARRANT AND DERIVATIVE LIABILITIES 5,511,061 3,368,901 Common stock, par value $0.001, 100,000,000 shares authorized, 91,669,562 and 82,827,999 shares issued and outstanding at September 30,2009 and June 30, 2009, respectively 91,670 82,828 Preferred stock, par value $0.001 300,000 shares authorized 277,018 shares issued and outstanding at September 30,2009 and June 30, 2009, respectively 277 277 Additional paid in capital 49,128,541 39,104,309 Accumulated deficit (17,303,837 ) (15,065,203 ) Other compensive income 498,695 461,017 TOTAL STOCKHOLDERS' EQUITY 32,415,346 24,583,228 NONCONTROLLING INTEREST IN SUBSIDIARIES (16,175 ) 55,975 TOTAL EQUITY 32,399,171 24,639,203 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 58,468,033 $ 56,744,484 See Notes to the Financial Statements 1 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three months ended September 30, 2009 2008 SALES $ 1,446,663 $ 3,598,065 COST OF SALES 450,143 1,937,345 GROSS PROFIT 996,520 1,660,720 COSTS AND EXPENSES: Research and development expenses 113,303 266,329 General and administrative expenses 877,484 1,192,892 Selling expenses 260,894 631,018 Depreciation and amortization 109,217 144,458 TOTAL COSTS AND EXPENSES 1,360,898 2,234,697 LOSS FROM OPERATIONS (364,378 ) (573,977 ) OTHER INCOME (EXPENSE): Interest expense (592,084 ) (475,494 ) Change in fair value of warrant and derivative liabilities (2,142,159 ) 147,727 Gain on foreign currency transactions - 203,037 Loss on disposal of assets (21,416 ) - Forgiveness of debt - 1,459,751 TOTAL OTHER INCOME (EXPENSE) (2,755,659 ) 1,335,021 INCOME (LOSS) BEFORE INCOME TAXES (3,120,037 ) 761,044 Income taxes (credit) (809,253 ) 79,693 NET INCOME ( LOSS) (2,310,784 ) 681,351 Minority interest in income (losses)of subsidiary (16,175 ) 55,232 INCOME (LOSS) ATTRIBUTABLE TO THE COMPANY (2,294,609 ) 626,119 OTHER COMPREHENSIVE INCOME ( LOSS) : Foreign currency translation adjustment 37,678 26,349 COMPREHENSIVE INCOME (LOSS) $ (2,273,106 ) 652,468 BASIC AND DILUTED EARNINGS (LOSSES) PER COMMON SHARE (0.03 ) 0.008 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 87,411,323 81,205,779 See Notes to the Financial Statements 2 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended September 30, 2009 2008 OPERATING ACTIVITIES: Net income (loss) $ (2,294,609 ) $ 626,119 Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 284,634 311,599 Deferred tax assets (809,253 ) - Loss on disposal of assets 21,416 Forgiveness of debt - (1,459,751 ) Non-cash interest expense related to debentures and warrants 44,780 81,030 Stocks issued for services 202,227 Change in fair value of warrants and derivative liability 2,142,159 (147,727 ) Minority interest (16,175 ) 55,232 Changes in operating assets and liabilities: Accounts receivable (241,022 ) (267,123 ) Inventories (159,213 ) 170,019 Prepaid expenses and sundry current assets (18,417 ) (107,574 ) Accounts payable 115,423 56,269 Accrued expenses, taxes and sundry current liabilities 485,074 61,415 NET CASH USED IN OPERATING ACTIVITIES (242,976 ) (620,492 ) INVESTING ACTIVITIES: Acquisition of property and equipment (293,018 ) (55,975 ) Proceeds from sale of assets 950,626 NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES 657,608 (55,975 ) FINANCING ACTIVITIES: Other borrowings (210,257 ) (1,458,417 ) Loans from stockholders (1,121 ) 1,759,460 Sale of common stock 5,000,000 - NET CASH PROVIDED BY FINANCING ACTIVITIES 4,788,622 301,043 EFFECT OF EXCHANGE RATE ON CASH (57,895 ) 109,486 INCREASEIN CASH 5,145,359 265,938 CASH – BEGINNING OF PERIOD 1,271,922 1,565,213 CASH – END OF PERIOD $ 6,417,281 1,299,275 Supplemental disclosures of cash flow information: Non-cash financing activities: Conversion of 33MM RMB AOB loanand accrued interest into common stock 4,830,847 - Conversion of convertible debentures into common stock - 290,000 Common stock issued as payment for accrued interest - 25,570 See Notes to the Financial Statements 3 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September
